PRICE, Judge
(dissenting):
*31Because I believe the majority opinion adds an entirely new element to the required colloquy for establishing a competent, knowing, intelligent waiver of jury trial, which, contrary to that opinion, (See note 1, 244 Pa.Super. 30, 366 A.2d 300) will not remain unique, and, because I cannot agree to the wisdom or necessity for such an addition, I must respectfully dissent.
As I read the majority opinion, in every non-jury trial where defendant is represented by private counsel, a trial judge in Pennsylvania will now be required to inquire into the fee arrangements between that counsel and that defendant. Should that inquiry reveal that the attorney’s fee may increase in a jury trial, then a further inquiry must develop completely whether or not that increase in fee is a factor in the decision of that defendant to go non-jury. If it is a factor, then it must be determined whether or not that defendant can afford present counsel’s fee for a jury trial, or after advising defendant of his right to free counsel if it is said he cannot afford a jury trial with present counsel, the case will have to be continued for some later determination of defendant’s eligibility for free representation.
At the trial stage of any criminal proceeding, not just in Pennsylvania but throughout the United States, the defendant’s time for selecting counsel has passed. And, conversely, counsel’s time for rejecting that defendant’s defense has passed.
To reopen the inquiry at that stage is to open a Pandora’s box of options, both to counsel and to defendant, that is not required under any known authority I am aware of and is a requirement that impairs the orderly administration of justice.
Commonwealth v. Werner, 217 Pa.Super. 49, 268 A.2d 195 (1970), involved a conflict of interest by counsel, a matter defendant’s knowledge of which I accept as an element necessary to intelligent waiver of the right to independent counsel. As such a case, it is clear that de*32fendant had an option, upon advisement of a possible conflict of interest, either to waive the possible prejudice or secure new counsel, free counsel if circumstances so dictated.
This appeal does not involve that option. Additional time in trial for counsel who has accepted the defense cannot make that option available. And this is so regardless of the policy of the Public Defender’s Office of Allegheny County, or indeed any other policy that is contrary to the law and the interests of justice.
I too hope that such policy will be revamped. Indeed it should be abandoned, and if not abandoned, it should be condemned. The possibilities of error and abuse abound in the situation where a part-time Public Defender appears as private counsel. Or, in some counties, such as Allegheny, is it a Public Defender appearing as part-time private counsel? Where, as in this appeal, defendant is represented on appeal by the Public Defender, and at trial by a Public Defender as private counsel, when must the claim of ineffective assistance of counsel be raised, as it surely will be raised eventually? And this is not in any way a comment on this attorney, who is a fine person of unquestioned ability.
And of course, since the same question could arise on a guilty plea, all of the same problems could arise.
Further, even were I to agree with the majority, the merits of this case are at best lacking in merit and at worst frivolous. Following the colloquy quoted by the majority (244 Pa.Super. 29, 366 A.2d 299) wherein this defendant says he has no money for another attorney and acknowledges that he made a mistake, the following appears :
“Mr. Swem: And you are saying now, in lieu of notwithstanding what you said earlier, that you wish to go non-jury.
Mr. Miller: Yes, I do.
*33The Court: Are you sure now?
Mr. Miller: Yes, I’m positive.
The Court: Have any threats or inducements of any kind been used against you to have you change your mind?
Mr. Miller: No, sir.
The Court: Is this what you want to do now? I want to be absolutely sure.
Mr. Miller: Yes, sir, I’m certain that’s what I want to do.
The Court: You were on your way out to select a jury, and apparently you changed your mind. Is that correct?
Mr. Miller: Yes, sir.
The Court: All right.”
(T 8-9)
The other contentions raised by appellant also lack merit, hence I would affirm the judgment of sentence.
VAN der VOORT, J., concurs in the result of this dissenting opinion.